         CASE 0:21-cr-00099-DSD-BRT Doc. 38 Filed 08/05/21 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          CRIMINAL NO. 21-99(DSD/BRT)

United States of America,

                   Plaintiff,

v.                                                            ORDER

Brandon Marcel Thomas,

                   Defendant.



        This   matter    is   before     the   court   upon    the     objections    by

defendant Brandon Marcel Thomas to the June 14, 2021, report and

recommendation of Magistrate Judge Becky R. Thorson (R&R) and to

the   magistrate        judge’s   June    14,    2021,   order        (Order).      The

magistrate judge recommends that the court deny defendant’s motion

to suppress evidence, and granted in part defendant’s motion for

discovery.      After review, and for the following reasons, the court

overrules defendant’s objections, affirms the Order, and adopts

the R&R in its entirety.



                                   BACKGROUND

      This dispute arises out of the seizure of evidence against

defendant based on a search warrant.               The complete background of

this action is fully set forth in the R&R and will not be repeated

here.     The court will only briefly summarize the history of the

present action.
      CASE 0:21-cr-00099-DSD-BRT Doc. 38 Filed 08/05/21 Page 2 of 7



     Minneapolis police officer Marcus Ottney obtained a search

warrant for storage locker #1078 located at Extra Space Storage,

at an address near West River Road in Minneapolis, Minnesota.              In

the affidavit in support of the warrant, Officer Ottney explained

the following.       Defendant is a convicted felon and therefore

ineligible to possess firearms.        A confidential reliable informant

(CRI) saw a video of defendant possessing firearms; the CRI knew

defendant’s      name,   defendant’s   “street   name,”    and   defendant’s

alleged   gang    affiliation.      Officer    Ottney    was   familiar   with

defendant     from       previous   law    enforcement     encounters     and

corroborated the CRI’s knowledge.          The CRI correctly identified

defendant in a photograph shown by Officer Ottney.

     In the video, defendant had multiple shoe boxes containing at

least two handguns.        According to the CRI, defendant appeared to

be in a storage locker with a roll-up garage-style door and cement

floors.   The CRI did not know the location of the storage facility.

The CRI had provided timely, accurate, and truthful information to

law enforcement in the past that led to arrests and convictions.

     Based on his training and experience, Officer Ottney stated

that gang members like to use storage lockers to stash their

weapons because it is difficult for law enforcement to track and

locate.     Officer Ottney conducted surveillance on defendant, and

found that defendant frequented the area near a storage facility

on West River Road in Minneapolis.            Officer Ottney spoke to the

                                       2
         CASE 0:21-cr-00099-DSD-BRT Doc. 38 Filed 08/05/21 Page 3 of 7



front desk worker of the facility and learned that defendant rented

locker #1078.       Officer Ottney observed that the storage units

matched the description of the CRI and had roll-up garage-style

doors and cement floors.

     On March 17, 2021, the search warrant was issued and executed.

On April 20, 2021, defendant was indicted on one count of being a

felon in possession of firearms.



                                   DISCUSSION

     The standard of review for an objection to an order on a

nondispositive      matter    is   “extremely   deferential.”         Reko   v.

Creative Promotions, Inc., 70 F. Supp. 2d. 1005, 1007 (D. Minn.

1999).    The court will affirm a magistrate judge’s order unless it

is   “clearly     erroneous     or   contrary    to   law.”      28      U.S.C.

§ 636(b)(1)(A); D. Minn. LR 72.2(a)(3).          For dispositive matters,

the court reviews de novo any “proposed findings or recommendations

to which objection is made.”         28 U.S.C. § 636(b)(1)(C).    Defendant

makes three objections.

     First, defendant objects to the Order insofar as it grants

his motion for discovery only in part.          Defendant argues that the

government must disclose the identity of all relevant witnesses.

The government has since done so.               As such, court overrules

defendant’s objection as moot.



                                       3
         CASE 0:21-cr-00099-DSD-BRT Doc. 38 Filed 08/05/21 Page 4 of 7



      Second, defendant objects to the R&R’s determination that the

affidavit in support of the search warrant showed a sufficient

nexus between the searched storage facility and the firearms

recovered to establish probable cause.                     Probable cause exists if

“given all the circumstances set forth in the affidavit before

[the issuing magistrate] ... there is a fair probability that

contraband or evidence of a crime will be found in a particular

place.”     Illinois v. Gates, 462 U.S. 213, 238 (1983).

      Defendant argues that the magistrate judge erred in inferring

that the video was recorded shortly before the CI spoke to Officer

Ottney.      Defendant argues that the video could well have been

recorded more than 72 hours from when the CRI reported and that

the   evidence    is    stale    and    unreliable.          The   court   disagrees.

“Reasonable      inferences      may     be        drawn   from    the   totality   of

circumstances in determining whether probable cause to issue a

warrant exists.”        United States v. Jones, No. 10-cr-336, 2011 WL

1837861, at *4 (D. Minn. Mar. 31, 2011) (citation omitted). “There

is no bright-line test for determining when information is stale.”

United States v. Formaro, 152 F.3d 768, 771 (8th Cir. 1998)

(citation and brackets omitted).                    The magistrate judge made a

reasonable     inference,       based    on       the   totality   of    circumstances

provided in the supporting affidavit, that the video was made

within    72   hours    of   when       the       CRI   reported   his   observation.

Additionally,     the    CRI’s      past      timely,      accurate,     and   truthful

                                              4
      CASE 0:21-cr-00099-DSD-BRT Doc. 38 Filed 08/05/21 Page 5 of 7



reporting   to   law   enforcement    further     supports   the   magistrate

judge’s   inference.      The   court     finds    the   magistrate    judge’s

inference to be reasonable under these circumstances.

     Defendant next argues that the CRI failed to provide specific

enough information about the storage facility to show a nexus with

the specific place to be searched.          But, as the magistrate judge

notes, defendant misses the point.          Based on the CRI’s floor and

garage description and information, the officer conducted further

investigation to find that: (1) defendant frequented an area near

a specific storage facility; (2) the storage facility matched the

CRI’s description; and (3) the storage facility confirmed that

defendant had a storage locker there.             The officer’s independent

investigation corroborated the CRI’s information.                  It was not

necessary for the officer to observe defendant enter the storage

locker.     See United States v. McCabe, No. 20-cr-106, 2021 WL

1321372, at *9 (D. Minn. Jan. 29, 2021) (“[I]t was a reasonable

inference that the unit was where [defendants] were coming and

going from since [defendant] rented that unit ....”).                 Based on

the totality of the circumstances, there was a fair probability

that contraband or evidence of the crime would be found at the

identified storage locker.           As a result, the court overrules

defendant’s second objection.




                                      5
         CASE 0:21-cr-00099-DSD-BRT Doc. 38 Filed 08/05/21 Page 6 of 7



     Third, defendant objects to the R&R’s determination that the

good faith exception applies even if the affidavit lacked probable

cause.    “Under the good-faith exception, evidence seized pursuant

to a search warrant that lacked probable cause is admissible if

the executing officer’s good-faith reliance on the warrant is

objectively reasonable.”        United States v. Perry, 531 F.3d 662,

665 (8th Cir. 2008) (citation omitted).           The court must evaluate

“whether a reasonably well trained officer would have known that

the search was illegal” and must look at “the totality of the

circumstances.”      United States v. Proell, 485 F.3d 427, 430 (8th

Cir. 2007) (quotations omitted).

     Defendant argues that the Minneapolis Police Department’s

reliance on the warrant was objectively unreasonable.             The court

disagrees.     Defendants point to no specific facts, circumstances,

or evidence that the Minneapolis Police Department’s reliance on

the warrant was not in good faith.            The court agrees with the

magistrate judge that there is no evidence the Minneapolis Police

Department’s reliance was unreasonable or not in good faith.             The

court overrules defendant’s objection.




                                      6
      CASE 0:21-cr-00099-DSD-BRT Doc. 38 Filed 08/05/21 Page 7 of 7



                              CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED, that:

     1.   The Order [ECF No. 34] is affirmed;

     2.   The R&R [ECF No. 35] is adopted in its entirety; and

     3.   Defendant’s motion to suppress [ECF No. 28] is denied.



Dated: August 5, 2021

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                   7
